DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
This FINAL action is in response to applicant’s amendment of 22 March 2021.  Claims 1-12, 19-20, and 22-24 are pending. Claims 14-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-selected group, election was made without traverse in the reply filed on 29 June 2021. Claims 1, 5, 7, 19, and 22-23 are currently amended, and claim 13 and 21 are cancelled.  

Priority  
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Arguments
Applicant’s filling of drawings with respect to the drawing objection as set forth in the office action of 21 July 2021 have been fully considered and are persuasive. As such, the objection to the drawings has been withdrawn.   
Applicant’s amendments and/or arguments, with respect to the claim interpretation under 35 USC 112(f) as set forth in the Office Action of 21 July 2021 have been fully considered are not persuasive.  Examiner notes that applicant did not present any arguments in regards the claim interpretation under 35 USC 112(f) as 
Applicant’s amendments, with respect to the rejection of claims 1-12, 19-20, and 22-23 under 35 USC 112(b) as set forth in the Office Action of 21 July 2021 have been fully considered and are persuasive. As such, the rejection of claims 1-12, 19-20, and 22-23 under 35 USC 112(b) as previously presented has been withdrawn. 
Applicant’s amendments/arguments with respect to the rejection of claims 1-12, 19-20, and 22-24 under 35 USC 101 as being directed to an abstract idea without significantly more have been carefully considered and are persuasive.  As such, the rejection of claims 1-12, 19-20, and 22-24 under 35 USC 101 as previously presented has been withdrawn.
Applicant’s arguments with respect to claims 1-3, 5, 7-9, 11, 19-20, and 22-23 under USC 103 as being unpatentable over Corcoran in view of Stentz, and claims 4, 6, 10, and 12 under USC 103 as being unpatnentable over Corcoran in view of Stentz in view of Sandomirsky have been fully considered but not all are persuasive. Please see examiner’s response below.  
The examiner has carefully considered applicant’s arguments in regards the new features in the claim and the features argued by the applicant and respectfully disagrees. Applicant is reminded that claims must be given their broadest reasonable interpretation. First, examiner asserts that the new features “move the vehicle away from the terrain segment when it is determined that the terrain segment is to be avoided by the vehicle due to insufficient bearing capacity of the ground at the terrain segment” 
Further, applicant argues that Corcoran fails to disclose a control unit that measures a distance between the sensor of the vehicle and the ground at the terrain segment, at a first instance in time before the vehicle moves onto the terrain segment, and measuring the distance between the sensor of the vehicle and the ground at the terrain segment at a second instance in time after the first instance when the vehicle has moved onto the terrain segment. Examiner agrees that Corcoran fails to teach these feature, however, Sandomirsky teaches these features specifically at paragraphs [0016-0017], Sandomirsky teaches a sensor for measuring (predicting) a distance before (first instance in time) the vehicle travels on a location (terrain segment) and teaches the sensor(s) for measuring a distance between the sensor and track made in the soil when traveled over the location (second instance). 
Furthermore, Applicant presents the following arguments for claim 24. Corcoran's method clearly uses at least two sensors one in front of the wheel, for example, and one after the wheel, to determine the depth of the impression caused by the wheel in order to determine the load capacity of the ground. On the other hand, claim 24 recites a control unit that uses the same sensor as a reference point to predict the distance between the sensor and a position on the ground before the vehicle reaches the 
.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a control unit configured to…”in claims 1-12, 19-20, and 22-23, and “geographical positioning unit” in claim 20. Corresponding Structure for the control unit is found on page 15 as comprising a processor, circuit, and memory. Corresponding structure for geographical positioning unit is found in page 9 lines 11-31 as a positioning device determining the geographical 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 24 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
In claim 24 line 2, the recited limitation “onto ground at the terrain augment” is indefinite. It’s unclear to the examiner if this is referring to the ground at the terrain segment recited in claim 1 or a different ground. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12, 19-20, and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Corcoran et al (US20120173090) in view of Sandomirsky et al (US20090173147) in view of Stentz et al (US7272474). 
With respect to claim 1, Corcoran teaches a control for a vehicle (see at least [0014] and [0020]), the vehicle having a sensor (see at least [0029]); wherein the (see at least [0029-0030], [0039] and Figs. 1A-C], Corcoran teaches the mobile machine moving forward toward a surface 13 (see at least Fig. 1B-1C] that is not yet compacted (non-compacted shape or compacted)); determine that the terrain segment is to be avoided by the vehicle due to insufficient bearing capacity of the ground at the terrain segment (see at least [0038], Corcoran teaches avoiding areas based on moisture content and inability to properly support the mobile machine.), wherein the control unit is configured to move the vehicle away from the terrain segment when it is determined that the terrain segment is to be avoided by the vehicle due to insufficient bearing capacity of the ground at the terrain segment (see at least [0017], [0027], [0030], [0041], [0043], and [0049-0050], Corcoran teaches that the machine mobile could be controlled autonomously under the control of one or more information-processors 12 and further teaches determining that a moisture content of the area and inability to support the mobile machine is avoided by the information-processors 12  directing the mobile machine across away from that area.).
Corcoran do not specifically teach b) predict a distance between the sensor of the vehicle and the ground at the terrain segment, at a first instance in time before the vehicle moves onto the terrain segment; c) measure a distance between the sensor of the vehicle and the ground at the terrain segment at a second instance in time after the first instance in time when the vehicle has moved onto the terrain segment.
(see at least [0016], Sandomirsky teaches a sensor for measuring (predicting) a distance before the vehicle travels on a location (terrain segment).); c) measure a distance between the sensor of the vehicle and the ground at the terrain segment at a second instance in time after the first instance in time when the vehicle has moved onto the terrain segment (see at least [0016-0017], Sandomirsky teaches a sensor for measuring a distance between the sensor and track made in the soil when traveled over the location (second instance).).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Corcoran to incorporate the teachings of Sandomirsky of predicting a distance between the sensor of the vehicle and the ground at the terrain segment, at a first instance in time before the vehicle moves onto the terrain segment; measure a distance between the sensor of the vehicle and the ground at the terrain segment at a second instance in time after the first instance in time when the vehicle has moved onto the terrain segment. As Corcoran teaches avoiding compaction machines on areas of low bearing capacity (see para 0030 and Sandomirsky teaches determining soil strength at locations ahead of the vehicle, the combination would be done to increase and improve passing of a vehicle on a terrain where the soil may be of various characteristics (see Sandomirsky para 0002). 
Furthermore, Corcoran as modified by Sandomirsky do not specifically teach d) determine that the terrain segment is to be avoided by the vehicle due to insufficient (see at least [Col. 4-lines 24-31], [Col. 5 lines 1-12], [Col. 6lines 4-34], and [Col. 6 line 66- Col. 7 line 60], Stentz teaches measuring clearance of the vehicle based on actual and predicted terrain sensor measurements and texture measurements of the terrain.). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Corcoran as modified by Sandomirsky to incorporate the teachings of Stentz of determining that the terrain segment is to be avoided by the vehicle due to insufficient bearing capacity of the ground at the terrain segment when the predicted distance between the sensor and the ground exceeds the measured distance between the sensor and the ground. This would be done to further improve accuracy of predicted terrain features that the vehicle may traverse to increase safety of the vehicle (see Stentz Col. 9 lines 41-55). 
With respect to claim 2, Corcoran discloses establish a geographical position of the terrain segment that has been determined to be avoided (see at least [0022], [0038-0039], and [Fig. 2]); and store coordinates of the established geographical position in a database (see at least [0022], [0038-0039], and [Fig. 2]), and the stored (see at least [0022], [0038-0039], and [Fig. 2]).
With respect to claim 3, Corcoran discloses of backup the vehicle off the terrain segment when it has been determined that the terrain segment is to be avoided by the vehicle (see at least [0017], [0030], and [0040-0043], Corcoran discloses information processor that may do route planning, and autonomously control vehicle based on target travel path, terrain of moisture content is avoided (e.g. backup of the vehicle or routing the vehicle around the terrain of moisture content). Backing up of the vehicle is an obvious variation that a person of ordinary skill in the art would select to maintain the controlled vehicle operational and to prevent them from getting stuck in an area 230 whose soil is too soft.).
With respect to claim 4, Corcoran as modified by Sandomirsky and Stentz discloses an estimated softness value is stored and is associated with the stored coordinates of the established geographical position in the database (see Corcoran at least [0022], [0038-0039], and [Fig. 2]); estimating a softness value of the determined terrain segment that is determined to be avoided based on an axle load of the vehicle and on a wheel shape of the vehicle (see Sandomirsky at least [0013], [0015], [0035], and [0039]); estimating a softness value of the determined terrain segment that is determined to be avoided based on a difference in size between the predicted distance between the sensor and the ground and the measured distance between the sensor and the ground (see Stentz at least [Col. 6 line 64 - Col. 7 lines 60], and [Col. 8 lines 14-34], Stentz teaches facilitating comparing predicted terrain characteristic with actual (measured) terrain characteristic for analysis of the terrain,). 
With respect to claim 5, Corcoran discloses prohibit the vehicle to stop at the terrain segment, determined to be avoided when it has been determined that the terrain segment is to be avoided by the vehicle (see at least [0041], Corcoran discloses planning a route for the vehicle and traversing the route to a particular point without stopping the vehicle (prohibiting to stop the vehicle.)).
With respect to claim 6, Corcoran as modified by Sandomirsky and Stentz disclose deleting stored information from the database when a predetermined time period has passed after the determined moment in time (see Sandomirsky at least [0056]); determining a moment in time to be stored and storing the determined moment in time to be associated with the stored coordinates of the established geographical position stored in the database (see Stentz at least [Col. 9 lines 22-40]). 
With respect to claim 24, Corcoran discloses wherein the shape of the terrain segment ahead of the vehicle that is to be moved onto ground at the terrain segment is determined based on measurements from the sensor of the vehicle (see at least [0029-0030], [0039] and Figs. 1A-C], Corcoran teaches the mobile machine moving forward toward a surface 13 (see at least Fig. 1B-1C] that is not yet compacted (non-compacted shape or compacted) determined by a sensor(s)).

With respect to claims 7, 8, 9, 10, 11, and 12, they are method claims that recite substantially the same limitations as the respective control unit claims 1, 2, 3, and 5. As such, claims 7, 8, 9, and 11 are rejected for substantially the same reasons given for the respective control unit claims 1, 2, 3, 4, 5 and 6 are incorporated herein (see claim 1 above for rationale of obviousness, motivation, and reason to combine).
With respect to claims 19 and 20, they are system claims that recite substantially the same limitations as the respective control unit claims 1 and 2. As such, claims 19 and 20 are rejected for substantially the same reasons given for the respective control unit claims 1 and 2 are incorporated herein (see claim 1 above for rationale of obviousness, motivation, and reason to combine).
With respect to claim 22, it is directed to a computer program product comprising a non-transitory recording medium comprising program code for performing a method that recite substantially the same limitations as the respective control unit claim 1. As such, claim 22 is rejected for substantially the same reasons given for the respective control unit claim 1 is incorporated herein (see claim 1 above for rationale of obviousness, motivation, and reason to combine).
With respect to claim 23, it is directed to a vehicle which comprises the control unit of claim 1, therefore performing the steps of claim 1. As such, claim 23 is rejected for substantially the same reasons given for the respective control unit claim 1 is incorporated herein (see claim 1 above for rationale of obviousness, motivation, and reason to combine). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDALLA A KHALED whose telephone number is (571)272-9174.  The examiner can normally be reached on Monday-Thursday 8:00 Am-5:00, every other Friday 8:00A-5:00AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


/A.A.K./Examiner, Art Unit 3667               
/YUEN WONG/Primary Examiner, Art Unit 3667